                         Case 3:20-cv-03906-RS Document 16 Filed 07/20/20 Page 1 of 3
2AO 154 (10/03) Substitution of Attorney


                                           UNITED STATES DISTRICT COURT
                 Northern                                        District of                                  California



                                                                              CONSENT ORDER GRANTING
               Rebecca Taylor, et al.
                                               Plaintiff (s),                 SUBSTITUTION OF ATTORNEY
                              V.
                                                                              CASE NUMBER:                    3:20-CV-03906
                Apple Inc.                   Defendant (s),
                                                                                                  Apple Inc.
           Notice is hereby given that, subject to approval by the court,                                                                     substitutes
                                                                                                           (Party (s) Name)
           Laura L. Geist
                                                                              , State Bar No.         180826                       as counsel of record in
                             (Name of New Attorney)

                          Alexis A. Amezcua
place of                                                                                                                                                    .
                                                           (Name of Attorney (s) Withdrawing Appearance)



Contact information for new counsel is as follows:
           Firm Name:                       Dentons US LLP

           Address:                         1999 Harrison Street, Suite 1300, Oakland, CA 94612
                                            (415) 882-5000
           Telephone:                                                                 Facsimile       (415) 882-0300
                                             laura.geist@dentons.com
           E-Mail (Optional):

I consent to thee aabove
                    b ve
                    bo   substitution.
                       v subst
                            s itution.
                                                                                           Andrew Farthing, Director, Commercial Litigation
Date:
                                                                                                                (Signature
                                                                                                                (Si
                                                                                                                  ignature of Party (s))
                                                                                                                                    (s)
                                                                                                                                     ss))
                                                                                                                                       ))))

I consent to being substituted.
                      7/17/20                                                                  Alexis A. Amezcua
Date:
                                                                                                       (Signature of Former Attorney (s))

I consent to the above substitution.
Date:               7/17/20
                                                                                                             (Signature of New Attorney)



The substitution of attorney is hereby approved and so ORDERED.


Date:          July 20, 2020
                                                                                                                         Judge

[Note: A separate consent order of substitution must be filed by each new attorney wishing to enter an appearance.]
                                            Case 3:20-cv-03906-RS Document 16 Filed 07/20/20 Page 2 of 3



                                    1   LAURA LEIGH GEIST (SBN 180826)
                                        laura.geist@dentons.com
                                    2   ANDREW S. AZARMI (SBN 241407)
                                        andrew.azarmi@dentons.com
                                    3   ANNE E. WADDELL (SBN 311388)
                                        anne.waddell@dentons.com
                                    4   THOMAS R. WORGER (SBN 311312)
                                        thomas.worger@dentons.com
                                    5   DENTONS US LLP
                                        1999 HARRISON STREET
                                    6   SUITE 1300
                                        OAKLAND, CA 94612-4709
                                    7   Telephone:    415 882 5000
                                        Facsimile:    415 882 0300
                                    8
                                        Attorneys for Defendant Apple, Inc.
                                    9

                                   10                                     UNITED STATES DISTRICT COURT

                                   11                                 NORTHERN DISTRICT OF CALIFORNIA

                                                                               SAN JOSE DIVISION
OAKLAND, CALIFORNIA 94612-4709
1999 HARRISON STREET, SUITE 1300




                                   12

                                   13
       DENTONS US LLP


         415 882 5000




                                   14   REBECCA TAYLOR, and C.T., a minor by                  Case No. 3:20-CV-03906
                                        REBECCA TAYLOR, C.T.,’s parent and
                                   15   guardian, on behalf of themselves and all others      ORDER GRANTING SUBSTITUTION
                                        similarly situated,                                   OF ATTORNEY FOR APPLE, INC.
                                   16
                                                             Plaintiff,                       Date Action Filed: June 12, 2020
                                   17
                                                  v.
                                   18
                                        Apple, Inc.,
                                   19
                                                             Defendant.
                                   20

                                   21           The Court, having considered the Consent Order Granting Substitution of Attorney for

                                   22   Defendant Apple Inc. (erroneously named as Apple, Inc.) (hereafter “Apple”) on file herein, and

                                   23   good cause appearing, hereby approves the substitution of attorney for Apple pursuant to Local

                                   24   Rule 5-1(c)(2)(E) and 11-5.

                                   25           Apple’s counsel of record in this action shall be:

                                   26           Laura L. Geist, State Bar No. 180826
                                                Dentons US LLP
                                   27
                                                1999 Harrison Street, Suite 1300
                                   28           Oakland, CA 94612
                                                                                                       ORDER GRANTING SUBSTITUTION
                                                                                                         OF ATTORNEY FOR APPLE, INC.

                                        US_Active\115160538\V-1
                                            Case 3:20-cv-03906-RS Document 16 Filed 07/20/20 Page 3 of 3



                                    1           Telephone: 415 882 5000
                                                Facsimile: 415 882 0300
                                    2           E-Mail: laura.geist@dentons.com
                                    3           Pursuant to Local Rule 11-5, Apple’s former counsel is relieved and hereby removed as
                                    4   Apple’s counsel in this action:
                                    5
                                                Alexis A. Amezcua, State Bar No. 247507
                                    6           Morrison & Foerster LLP
                                                425 Market Street
                                    7           San Francisco, CA 94105
                                                Telephone: 415.268.7000
                                    8           Facsimile: 415 268.7522
                                    9           E-Mail: aamenzcua@mofo.com
                                                IT IS SO ORDERED.
                                   10

                                   11
                                                     20 2020
                                        Dated: July ___,                                By: _________________________________
                                                                                              UNITED STATES DISTRICT JUDGE
OAKLAND, CALIFORNIA 94612-4709
1999 HARRISON STREET, SUITE 1300




                                   12

                                   13
       DENTONS US LLP


         415 882 5000




                                   14

                                   15

                                   16

                                   17

                                   18

                                   19

                                   20

                                   21

                                   22

                                   23

                                   24

                                   25

                                   26

                                   27

                                   28
                                                                                                      ORDER GRANTING SUBSTITUTION
                                                                                -2-                     OF ATTORNEY FOR APPLE, INC.

                                        US_Active\115160538\V-1
